DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/17/21 has been acknowledged.
Applicant amended Claims 1-3, 6, and 10.

Election/Restriction and Status of Claims
Claims 1-10 were earlier examined and Claims 11-21 were earlier withdrawn from consideration as belonging to inventions not chosen for examination. 
This Office Action found device Claim 1 allowable. The restriction requirements between different species and between device and method claims, as set forth in the Office Action mailed on 08/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement could be withdrawn for initially non-examined independent device and method Claim 21 and Claim 11, accordingly, if they require all the limitations of the allowable Claim 1. However, independent Claims 21 and 11 do not have all limitations of Claim 1, including its allowable limitations. Accordingly, Claims 11-21 are cancelled by the Examiner’ Amendment in this Office Action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 11-21 has been cancelled for the reason explained earlier.

Allowable Subject Matter
Claims 1-10 are allowed.
Reason for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a width of the silicon layer under the second region of the gate structure layer is smaller than a width of the first region of the gate structure layer”, in combination with other limitations of the claim. Although drawings of some prior art cited below can be viewed as showing the above-stated limitation (considering that “width” or “length” are not identified by Claim 1), none of these prior art states that drawings are in scale, while the cited limitation of Claim 1 is indirectly taught by the current application.
Re Claims 2-10: Claims 2-10 are allowed due to dependency on Claim 1. 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/14/22